Citation Nr: 1704906	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-44 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service connected status post anterior cruciate ligament reconstruction of the right knee with degenerative joint disease prior to February 15, 2012 and in excess of 20 percent as of February 15, 2012.

2.  Entitlement to a disability evaluation in excess of 10 percent for service connected degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to January 2000. 

This case has a lengthy procedural history, and came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO in St. Petersburg, Florida, that in pertinent part, denied increased ratings for service-connected right and left knee disabilities, which were each rated 10 percent disabling. 

The Veteran testified before the undersigned Veterans Law Judge at a May 2011 Travel Board hearing, and a transcript of this hearing is of record.

In December 2011, the Board remanded the appeal for increased ratings for service-connected right and left knee disabilities for additional development, including a VA examination.

In a September 2012 rating decision, the Agency of Original Jurisdiction (AOJ) granted a higher 20 percent rating for the right knee disability, effective February 15, 2012.

In March 2013, the Board again remanded these appeals, primarily to obtain the Veteran's vocational rehabilitation records and relevant ongoing VA medical records.

In a November 2013 decision, the Board denied entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), and denied increased ratings for the service-connected bilateral knee disabilities.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2014 joint motion for partial remand, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated as to the issues of increased ratings for bilateral knee disabilities, and these issues remanded.  The parties stated that the appellant did not contest the Board's determination with regard to his claim for an acquired psychiatric disability, and that this claim should be considered abandoned on appeal.  In a July 2014 Court order, the joint motion was granted, the Board's November 2013 decision was vacated in part, and the knee issues were remanded.  The appeal as to the remaining issue was dismissed.  The case was subsequently returned to the Board.  Thus, the only issues currently before the Board are as listed on the first page of this remand.  

The claims were remanded again in October 2014 for additional development including a new VA examination.  Unfortunately, the Board finds that additional remand is necessary.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided VA examinations regarding his knee disabilities in April 2010, February 2011, August 2015, and November 2015.  The Board finds that the examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion, the report does not specifically state whether testing in accordance with this VA regulation was performed, and is therefore ambiguous on whether this level of testing was done.  In light of the deficiency, another VA compensation examination is needed.

The evidence reflects that the Veteran receives regular VA outpatient treatment for his knee disabilities. The most recent VA medical treatment records on file are dated in April 2016.  Pertinent ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA records dated since April 2016. 

2.  Then schedule the Veteran for a VA examination of his right and left knees.  The examiner must conduct any testing deemed necessary and provide all findings such as range of motion, stability, etc.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must pay particular attention to the following: 

(a)  The examination must include testing of the each knee joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing. 

(b)  The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

(c)  The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

3.  Thereafter, readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




